Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaichiro et al. (WO/2013/146118, hereinafter Kaichiro).
With regards to claim 1, Kaichiro teaches a method of manufacturing a semiconductor device, comprising: 
(A) checking a leak from a process furnace before a substrate is processed, wherein (A) comprises: 
(a) measuring, by a partial pressure sensor provided at an exhaust pipe, an oxygen partial pressure value of a residual oxygen after the process furnace is vacuum-exhausted (see ¶43, oxygen partial pressure measured at exhaust pipe (i.e. gas discharge pipe) after vacuum established, see ¶42)); 
(b) comparing the oxygen partial pressure value measured by the partial pressure sensor with a threshold value (see ¶43, comparison performed until oxygen concentration lower than threshold); and 
(c) when the oxygen partial pressure value is higher than the threshold value in (b), performing at least one among: purging the process furnace and evacuating the process furnace (see ¶43, until oxygen concentration is lower than threshold, N2 gas introduced to purge).


	With regards to claim 14, Kaichiro teaches a non-transitory computer-readable recording medium storing a program that causes, by a computer (see ¶40, control unit 300 shown as a computer to control the apparatus) a substrate processing apparatus to perform: 
(A) checking a leak from a process furnace before a substrate is processed, wherein (A) comprises: 
(a) measuring, by a partial pressure sensor provided at an exhaust pipe, an oxygen partial pressure value of a residual oxygen after the process furnace is vacuum-exhausted; 
(b) comparing the oxygen partial pressure value measured by the partial pressure sensor with a threshold value; and 
(c) when the oxygen partial pressure value is higher than the threshold value in (b), performing at least one among: purging the process furnace and evacuating the process furnace (see claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaichiro as applied to claim 1 above, and further in view of Kumar et al. (Pub No. US 2017/0322568 A1, hereinafter Kumar).
With regards to claim 2, Kaichiro is silent teaching the method of claim 1, wherein a pressure sensor configured to detect an inner pressure of the process furnace is provided at the exhaust pipe, and the partial pressure sensor is arranged in vicinity of the pressure sensor.
In the same field of endeavor, Kumar teaches how at least one sensor (i.e. more than one sensor) can be utilized for purposes of facilitating detection of gas leaks (see ¶58 for example).  Since Kaichiro teaches the oxygen sensor at the exhaust pipe, it would be beneficial to add another pressure sensor in the exhaust pipe area in order to gather more data as well as have a failsafe in case one sensor fails to function.
.

Allowable Subject Matter
Claims 3-10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML